Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shohet et al (US 3449891; hereinafter Shohet).
As regarding claim 1, Shohet discloses the claimed invention for an inlet system, comprising: an inlet (about 20); a first sidewall extending forward of a first side of the inlet; a second sidewall extending forward of a second side of the inlet; a particle separator panel (34) between the first sidewall and the second sidewall; a first seal (figs. 13-14; no number) on a first side of the particle separator panel and a second seal (figs. 13-14; no number) on a second side of the particle separator panel; an actuator (204) attached to the particle separator panel, wherein the actuator: deploys the particle 
As regarding claim 2, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for a hinge (206) attached to a forward end of the particle separator panel so that the particle separator panel pivots about the hinge when the actuator deploys or retracts the particle separator panel and the actuator is attached to an aft end of the particle separator panel.
As regarding claim 3, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the particle separator panel comprises a barrier filter (40) including pores so that particles in the air larger than the pores are trapped in the barrier filter.
As regarding claim 4, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the particle separator panel comprises a swirl tube (42) drawing particles out of the air.
As regarding claim 5, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for an environmental control system coupled to the inlet so that the air flowing through the inlet can be used in the environmental control system (figs. 12-14).
As regarding claim 6, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the environmental control system is an air conditioning unit (figs. 1 and 13-14).

As regarding claim 8, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the first sidewall, the second sidewall, and the inlet are in a skin of an airframe (figs. 20-23).
As regarding claim 9, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the particle separator panel is flush with the skin when the particle separator panel is retracted (figs. 13-14).
As regarding claim 10, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the first sidewall, the second sidewall, and the inlet are in a body panel (figs. 13-14; no number).
Claims 11 and 20 are also rejected with similar reasons as stated in claim 1 above.
As regarding claim 12, Shohet discloses all of limitations as set forth above.  Shohet discloses the claimed invention for wherein the aircraft comprises a helicopter and the propulsion system comprises an engine for a rotor providing the helicopter (fig. 1) with lift.
Claims 13-19 are also rejected with similar reasons as stated in claims 2-10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773